717 S.E.2d 572 (2011)
SPEARS
v.
BETSY JOHNSON MEMORIAL HOSPITAL, et al.
No. 162P11-1.
Supreme Court of North Carolina.
August 25, 2011.
Lazona Gale Spears, Coats, for Spears, Lazona Gale.
Jeffrey T. Linder, Raleigh, for Betsy Johnson Memorial Hospital, et al.
The following order has been entered on the motion filed on the 5th of July 2011 by Plaintiff for Rehearing Conference of Denial of Petition for Discretionary Review:
"Motion Denied by order of the Court in conference, this the 25th of August 2011."